Judgment unanimously reversed and petition granted, in accordance with the *1143following memorandum: The regulations relating to prison disciplinary proceedings no longer expressly require the hearing officer to ascertain whether the record of the proceedings contains substantial evidence in support of the charge (see former 7 NYCRR 253.4 [g]; Matter of Jones v Smith, 120 Mise 2d 445,449, affd 101 AD2d 705; cf. Matter of Rodriguez v Ward, 64 AD2d 792, 793); nevertheless where there has been a hearing at which the inmate has denied the charges and submitted proof in support of his denial, substantial evidence remains the proper standard for judicial review (see, e.g., Matter of Lopez v Smith, 105 AD2d 1124; Matter of Garcia v LeFevre, 102 AD2d 1004; Matter of Jones v Smith, supra; Matter of Jennings v Coughlin, 99 AD2d 635; Matter ofKincaide v Coughlin, 86 AD2d 893, app dsmd 57 NY2d 682). In this proceeding, the hearing officer relied solely upon a written misbehavior report prepared by a corrections employee. Upon a review of the record as a whole, we do not find substantial evidence to support the charges and they must therefore be dismissed.
Inasmuch as the relief sought in the petition could not have resulted in relator’s release from prison, habeas corpus is not the proper remedy. We convert the proceeding to one under CPLR article 78 (see CPLR 103, subd [c]). (Appeal from judgment of Supreme Court, Wyoming County, Dadd, J. — habeas corpus.) Present — Hancock, Jr., J. P., Callahan, Denman, Boomer and Moule, JJ.